This record has neither statement of facts, nor bills of exception.
The first and second grounds of the motion for new trial relate to the testimony and cannot be revised. The third ground complains of the remarks of the county attorney and refers to the bill of exceptions, which is not in the record. The two remaining grounds are with reference to the charge and, of course, cannot be revised, in the absence of the statement of facts. The judgment is affirmed.
Affirmed.
Henderson, Judge, absent.
                          ON REHEARING.                        January 15, 1908.